For Immediate Release Prologis Reports First Quarter 2017 Earnings Results SAN FRANCISCO (April 18, 2017) – Prologis, Inc. (NYSE: PLD), the global leader in logistics real estate, today reported results for the first quarter of 2017. Net earnings per diluted share was $0.38 compared with $0.39 for the same period in 2016. Core funds from operations* per diluted share was $0.63 compared with $0.61 for the same period in 2016. "We started the year with excellent momentum as housing, construction and e-commerce drove demand for our facilities, leading to the ninth consecutive quarter of double-digit rent change on rollovers," said Hamid R. Moghadam, chairman and CEO, Prologis. "While the national vacancy rate ticked down slightly and fundamentals in our U.S. markets are solid, speculative construction activity increased in several markets in the quarter. Europe continues to emerge as a bright spot for us and market conditions are strengthening, even ahead of our expectations. Our strategy to own top-quality buildings close to the end consumer has never been more important.” Moghadam added: “The combination of our significant embedded rental upside, the build-out of our land bank and continued recovery in Europe will further extend the growth cycle for us.” PORTFOLIO LOCATION DRIVES OUTPERFORMANCE Owned & Managed 1Q17 1Q16 Notes Period End Occupancy 96.6% 96.1% Europe increased 180 bps year-over-year Leases Signed 39MSF 46MSF Tempered volume due to high occupancy Prologis Share 1Q17 1Q16 Notes Net Effective Rent Change 19.6% 20.1% Led by the U.S. at a record 29.2% Cash Rent Change 8.2% 8.6% Net Effective Same Store NOI* 5.8% 7.4% Led by the U.S. at 7.1% Cash Same Store NOI* 7.1% 6.0% Led by the U.S. at 8.0% *This is a non-GAAP financial measure. See the Notes and Definitions in our supplemental information for further explanation and a reconciliation to the most directly comparable GAAP measure. FOCUSED INVESTMENT STRATEGY DELIVERS PROFITABLE DEVELOPMENT ACTIVITY Prologis Share 1Q17 Building Acquisitions $48M Weighted avg stabilized cap rate 5.6% Development Stabilizations $405M Estimated weighted avg yield 6.8% Estimated weighted avg margin 22.1% Estimated value creation $89M Development Starts $312M Estimated weighted avg margin 19.2% Estimated value creation $60M % Build-to-suit 77.0% Total Dispositions and Contributions $485M Weighted avg stabilized cap rate (excluding land and other real estate) 5.6% Capital deployment activity excludes the $710M net investment made during the quarter to buy out our partners in our North American Industrial Fund (NAIF) venture. FINANCING ACTIVITY HIGHLIGHTS ADVANTAGED ACCESS TO GLOBAL CAPITAL
